Citation Nr: 0940059	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for an adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1991 to June 1991 and 
from January 1995 to January 1998.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess 
of 10 percent disabling for an adjustment disorder.  The 
Veteran contends that his condition is more severe than 
contemplated by a 10 percent rating.

In the Veteran's Written Brief Presentation he claims that 
his symptoms have increased as evidenced by the increase in 
medication dosage prescribed to him.  During a mental status 
examination in September 2006 the Veteran was prescribed an 
increased dose of Effexor.  In March 2006 the Veteran told 
his social worker that he was feeling increasingly depressed.

The most recent VA Compensation and Pension (C&P) examination 
evaluating the Veteran's adjustment disorder was performed in 
May 2005.  As the Veteran states that his symptoms have 
worsened since the May 2005 VA C&P examination, the Board 
will remand this matter to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his adjustment disorder.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). 
 In Bell v. Derwinski, 2 Vet. App. 611 (1992), the U.S. Court 
of Appeals for Veterans Claims held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  

The Veteran has sought regular treatment from VA for his 
adjustment disorder.  The claims folder only contains 
treatment records dating to September 2006.  As such, 
attempts should be made to obtain and associate with the 
claims folder any records of the Veteran's treatment at the 
VA or other location, upon receipt of authorization, dated 
since September 2006.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Request all VA treatment records 
pertaining to the Veteran dated since 
September 2006.

2.  After completion of the above, arrange 
for the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, and severity of his adjustment 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  All indicated tests and studies 
should be performed and a GAF score should 
be provided.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions reached 
in a legible report.

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


